CaSe:lG-l7141-.]GR DOC#2123 Filed:Ol/25/19 Entered:Ol/25/1915224231 Pagel Ofl

UNI’I‘ED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

IN RE: Dennis K. Obduskey ) CHAPTER 13
Case No.: 16-17141 ]GR

) .
Debtor )
)
)

 

MOTION To APPROVE sTIPULATIoN AND sTIPULATIoN RESOLVING
MOVANTS MoTloN FOR ADMlNIsTRATIvE FEES PURSUANT '1'0 11 U.s.c. §
329, 330, sos(b) and 1326(=1) (2)

 

In order to resolve the Debtor’s R.esponse to Applicanr's Motion for Admin.istrative
F`ees Pucsuant to 11 U.S.C. § 329, 330, 503(b) and 1526(a)(2), the Debtor and dm Appljcanc
agree and stipulate as follows:

1. That Applicant is allowed Administratjve Fees of $S,OO0.0U

2. Applicant received $3,000.00 pre-petition

3. The balance of $5,000.00 is to be paid from the Debtoc's plan payments.

4. Based on the above agreemenc, the Debtoc withdraws his objection to Applicant‘s
Motion for Adminisr_racive Fees.

  

. c
\ ROBERSON, ESQ.
132 Wagon Tcmgue Road ~.. 720 South Colorado Blvd. Su.ite 630-3
Bailey, CO 80421-1057 Denver, CO 80246
303-893-0833
E-Mail: Roberson@]usu\sk]ane.com
Applicant

   

